        Case 1:17-cv-00139-GHW Document 107 Filed 04/01/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_______________________________________________
                                                :
SECURITIES AND EXCHANGE COMMISSION,             :                      17-CV-139 (GHW)
                                                :                      ECF Case
                              Plaintiff,        :
                                                :                      NOTICE OF
            -against-                           :                      PLAINTIFF’S FIRST
                                                :                      OMNIBUS MOTION
GREGORY T. DEAN and                             :                      IN LIMINE
DONALD J. FOWLER,                               :
                                                :
                              Defendants.       :
_______________________________________________ :


       PLEASE TAKE NOTICE that Plaintiff Securities and Exchange Commission (“SEC”)

hereby respectfully moves this court pursuant to Federal Rules of Evidence 401, 402, and 403 to

enter an order to preclude Defendants Gregory T. Dean and Donald J. Fowler from offering at

trial evidence or argument regarding: (1) customer sophistication, including but not limited to (a)

brokerage account records at brokers other than J.D. Nicholas; (b) records of irrelevant J.D.

Nicholas accounts; and (c) tax returns; (2) boilerplate disclosures, including but not limited to (a)

intent to maintain account letters; (b) letters regarding day-trading risks; (c) letters from J.D.

Nicholas supervisors about account activity; and (d) trade confirmations; and (3) internal SEC

emails or communications between counsel for the parties. In support of its motion, the SEC

relies upon the supporting Memorandum of Law and the declaration of Kristin M. Pauley dated

April 1, 2019, and exhibits A through Q thereto, all filed herewith.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s Individual Practices,

responsive papers, if any, should be filed with the court no later than April 8, 2019.
         Case 1:17-cv-00139-GHW Document 107 Filed 04/01/19 Page 2 of 2



       PLEASE TAKE FURTHER NOTICE that a date and time for oral arguments on this

matter will be set by the Court unless the Court deems it unnecessary to hold a hearing, in which

case the Court may grant the SEC's application without any further notice or hearing.

Dated: April 1, 2019
       New York, New York
                                             Respectfully submitted,



                                             Jorge G. Tenreiro
                                             David Stoelting
                                             Kristin M.Pauley

                                             Attorneysfor Plaintiff
                                             U.S. Securities and Exchange Commission
                                             New York Regional Office
                                             200 Vesey Street, Suite 400
                                             New York, New York 10281-1022
                                             Tel:(212)336-9145 (Tenreiro)




                                                ►•1
